Citation Nr: 1034933	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  09-05 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
facial burn.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The Veteran appellant had active service from May 1955 to May 
1958.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision issued by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO) which, in part, denied the appellant's claim of entitlement 
to service connection for residual scarring from a burn of the 
face, as well as his claim for service connection for bilateral 
hearing loss.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

In January 2010, a Travel Board hearing was held at the RO before 
the undersigned Veterans Law Judge.  A transcript is in the 
claims file.

At that hearing, the appellant submitted a document from a 
doctor's office relating to the unavailability of records; he 
also submitted a written waiver of RO consideration of additional 
evidence.  See 38 C.F.R. §§ 19.37, 20.1304.  Since the matter is 
being remanded, the RO will be able to review the additional 
evidence.

The Board notes that the appellant's claim of entitlement to 
service connection for tinnitus was also denied in the September 
2006 RO decision; he was notified of that denial in September 
2006.  He submitted a notice of disagreement (NOD) in April 2007 
which, while it did include the issue of entitlement to service 
connection for bilateral hearing loss, did not include any 
mention of the issue of entitlement to service connection for 
tinnitus.  Thereafter, the appellant sought to reopen his 
tinnitus claim; he also asked for an increased (compensable) 
evaluation for his service-connected right arm and shoulder scar 
disability.  In August 2010, the RO issued a rating decision in 
which the right arm/shoulder scar compensable evaluation claim 
was denied; also, the RO denied reopening of the tinnitus service 
connection claim.  Because the Veteran has apparently neither 
initiated nor completed the procedural steps necessary for an 
appeal as to either one of those two issues, the Board has not 
included them in its consideration of the claims on appeal.

The issue of entitlement to service connection for bilateral 
hearing loss is herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further action is required by the appellant.


FINDING OF FACT

On January 31, 2010, prior to the promulgation of a decision in 
the appeal, the appellant withdrew his appeal as to the issue of 
entitlement to service connection for the residuals of a facial 
burn.


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of his Substantive 
Appeal on the issue of entitlement to service connection for the 
residuals of a facial burn have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b).

On January 31, 2010, the Veteran was afforded a Travel Board 
hearing at the RO.  A transcript of the hearing testimony has 
been associated with the claims file.  The transcript of the 
hearing shows that the appellant withdrew his appeal for his 
claim of entitlement to service connection for the residuals of a 
facial burn.  That oral statement, when transcribed, became a 
"writing."  Tomlin v. Brown, 5 Vet. App. 355 (1993).  In 
addition, the appellant submitted a written statement to that 
effect.  Therefore, the appeal for that claim was withdrawn.  See 
38 C.F.R. § 20.204.


Because the appellant has withdrawn his appeal as to the issue of 
entitlement to service connection for the residuals of a facial 
burn, there remain no allegations of errors of fact or law for 
appellate consideration as to that particular issue.  
Accordingly, the Board does not have jurisdiction to review the 
appeal of the facial burn service connection claim, and that 
aspect of the appeal must be dismissed.


ORDER

The appeal as to the issue of entitlement to service connection 
for the residuals of a facial burn is dismissed.


REMAND

A determination has been made that additional development is 
necessary with respect to the remaining issue on appeal.  
Accordingly, further appellate consideration will be deferred and 
this case remanded to the AMC/RO for action as described below.

The appellant is seeking service connection for bilateral hearing 
loss.  He has indicated that he was exposed to military noise 
during his two years in the Army.  According to his DD Form 214, 
the appellant was a light weapons infantryman and served in the 
Army of Occupation in Germany.  

In September 2006, the RO denied the claim because it found that 
there was no evidence of onset of hearing loss in service and 
because no audiogram for VA purposes was of record.  However, VA 
outpatient treatment notes, dated in August 2006, indicate that 
the appellant has been diagnosed with bilateral mild to profound 
sensorineural hearing loss and that a VA audiogram was performed 
on August 4, 2006.  The associated report of the audiogram test 
results is not of record.  VA is, therefore, on notice of records 
that may be probative to the claim.  See Robinette v. Brown, 8 
Vet. App. 69 (1995).  VA has a responsibility to obtain records 
generated by Federal government entities that may have an impact 
on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore, in order to fulfill the duty to assist, the 
August 2006 VA audiogram report must be obtained and associated 
with the claims file.

It is well established that, although laypersons are not 
considered capable of opining on matters requiring medical 
knowledge, they are permitted to provide personal observations.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Medical evidence is generally 
required to establish a medical diagnosis or to address questions 
of medical causation; lay assertions of medical status do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, supa.  However, lay statements may serve 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of disability 
or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  In this case, for example, the appellant is competent 
to describe his difficulties with hearing loss.

Review of the Veteran's service medical records reveals that he 
underwent a service entrance examination in March 1953, and that 
he underwent a service separation examination in May 1955.  
However, only whispered-voice and spoken-voice testing was 
accomplished; there are no in-service audiograms of record.  The 
appellant has testified that he was exposed to weapon fire and 
tanks while he was in service, that he noticed a problem with his 
hearing since service and to the present time.  His son testified 
at the Travel Board hearing that he recalled his father having 
had problems with his hearing dating back to when the witness was 
a boy, over thirty years ago.  The evidence of record also 
includes a written statement from a gentleman who served with the 
appellant in the Army and also knew the appellant afterwards.  He 
stated that both of them had been exposed to loud and heavy 
gunfire in service and that he had noticed the appellant had had 
hearing difficulties since his service discharge to the present.

The appellant has not been afforded any VA examination for his 
claimed bilateral hearing loss.  In determining whether the duty 
to assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration:  (1) whether 
there is competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease occurred 
in service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

In this case, there is lay evidence of record to indicate that 
the Veteran noticed problems with his hearing in service that 
have continued to the present.  He has presented testimony and 
written statements to that effect.  There are also similar third 
party statements to that effect.  In addition, there is VA 
medical evidence that documents a diagnosis of bilateral slight 
to profound hearing loss with a possible inferred relationship 
between that hearing loss and in-service acoustic trauma.  In 
light of the existence of credible evidence of continuity of 
symptoms capable of lay observation, the Board finds that the 
duty to assist in this case requires that VA medical nexus 
opinion evidence should be obtained on remand.

These considerations require the gathering of medical records and 
further investigation by medical professionals, inasmuch as the 
Board is prohibited from substituting its own unsubstantiated 
medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 
(1991).  In addition, the duty to assist includes obtaining 
medical records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  The Court has stated that the Board's task 
is to make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, 
where the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop the 
facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Therefore, to ensure full compliance with due process 
requirements and the development of all potentially relevant 
evidence as to all issues on appeal, this case is REMANDED to the 
AMC/RO for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Ensure that all notification and 
development action required by 38 U.S.C. A. 
§ § 5102, 5103, and 5103A (West 2002 & 
Supp. 2009), the implementing regulations 
found at 38 C.F.R. § 3.159 (2009) and any 
other applicable legal precedent has been 
completed. 

2.  Obtain any VA inpatient and outpatient 
records not already in the claims file 
relating to treatment of the appellant's 
hearing loss, beginning in May 2005, 
particularly the VA audiogram test results of 
August 2006.  Associate those records with 
the claims file.

3.  To the extent an attempt to obtain any of 
these records is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  The appellant should also be 
informed of the negative results and be given 
opportunity to secure the records.

4.  After completing any additional 
notification and/or development action 
deemed warranted by the record, arrange for 
review of the appellant's claims file by a 
qualified physician or an audiologist in 
order to determine the nature, onset date, 
and etiology of any current hearing loss.  

The reviewer is requested to provide an 
opinion as to the medical probability that 
any documented hearing-related condition, 
including hearing loss, is related to 
acoustic trauma the Veteran may have 
experienced in service as opposed to that 
which he experienced in relation with his 
post-service occupational or recreational 
history or some other cause or causes.

Specifically, the reviewer is requested to 
state whether the Veteran's defective 
hearing is related to any incident of 
military service, and to state the reasons 
for such an opinion.  The opinion should 
include a discussion of the effect and 
significance, if any, of post-service noise 
exposure, as well as the clinical 
significance of all audiometric testing of 
record.  

In assessing the relative likelihood as to 
origin and etiology of the bilateral 
hearing loss specified above, the reviewer 
should apply the standard of whether it is 
at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that 
any claimed disorder is causally or 
etiologically related to the Veteran's 
active service, or whether such a causal or 
etiological relationship is unlikely (i.e., 
less than a 50 percent probability), with 
the rationale for any such conclusion set 
out in the report.

Note:  As used above, the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against it.  

If any opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the reviewer 
should clearly and specifically so specify 
in the report, and explain why this is so.  
In this regard, if the reviewer concludes 
that there is insufficient information to 
provide an etiologic opinion without result 
to mere speculation, the reviewer should 
state whether the inability to provide a 
definitive opinion was due to a need for 
further information (with said needed 
information identified) or because the 
limits of medical knowledge had been 
exhausted regarding the etiology of the 
Veteran's hearing loss.  See Jones v. 
Shinseki, 23 Vet. App. 382 (2010).

5.  If the reviewer concludes that 
examination of the Veteran is needed before 
an opinion can be rendered, the AMC/RO such 
schedule the Veteran for said 
examination(s).

6.  Upon receipt of the VA reviewer or 
examiner's report, conduct a review to 
verify that all requested opinions have 
been offered.  If information is deemed 
lacking, refer the report to the VA 
reviewer/examiner for corrections or 
additions.  See 38 C.F.R. § 4.2 (If the 
findings on an examination report do not 
contain sufficient detail, it is incumbent 
upon the rating board to return the 
examination report as inadequate for 
evaluation purposes.).

7.  After all appropriate development has 
been accomplished, review the record, 
including any newly acquired evidence, and 
readjudicate the issue of service 
connection for bilateral hearing loss.  The 
readjudication should reflect consideration 
of all the evidence of record and be 
accomplished with application of all 
appropriate legal theories.

8.  If the benefit sought on appeal remains 
denied, provide the Veteran and his 
representative a supplemental statement of 
the case, containing notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on appeal.  
Appropriate time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination without 
good cause may include denial of the claim.  38 C.F.R. §§ 3.158 
and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


